Citation Nr: 0108795	
Decision Date: 03/26/01    Archive Date: 04/03/01	

DOCKET NO.  00-05 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral ankle 
pain.

4.  Entitlement to service connection for right rotator cuff 
tendonitis.


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from March 1981 to 
March 1985.

This matter arises from a December 1998 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO), in Nashville, Tennessee, that denied the 
benefits now sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  


REMAND

Preliminary review indicates that this case is not yet ready 
for appellate disposition for the reasons that follow.

During the pendency of this appeal, but after the case was 
forwarded to the Board, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000), (to be codified at 38 U.S.C. § 5103A) was 
promulgated.

The Board notes that the RO denied the veteran's claims of 
entitlement to service connection for PTSD, tinnitus, 
bilateral ankle pain, and right rotator cuff tendonitis as 
not well grounded.  This was done despite prima facie 
evidence that would tend to link at least some of the 
disorders claimed to the veteran's military service.  

In addition to the foregoing, the Board notes that the United 
States Court of Appeals for Veterans Claims recently held 
that the Veterans Claims Assistance Act, supra, entitles a 
claimant whose claims have been denied as not well grounded 
to have those claims readjudicated.  See Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. February 22, 2001). 


In view of the foregoing, this case is REMANDED to the RO for 
action as follows:

1.  The RO should again review the 
veteran's claims.  A determination should 
be made regarding whether the duty to 
assist as enunciated in the Veterans 
Claims Assistance Act of 2000 has been 
met.  If not, all necessary development 
should be undertaken.

2.  Once the foregoing has been 
accomplished, and if any of the claims 
currently on appeal remain denied on the 
merits, the veteran should be furnished a 
supplemental statement of the case.  She 
should also be given the appropriate time 
period in which to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration.  
The veteran need take no action unless so informed.  The 
purpose of this REMAND is to ensure that the appellant has 
been accorded due process of law.  By this REMAND, the Board 
intimates no opinion regarding the final disposition of the 
claims.  The veteran is free to submit any additional 
evidence that she desires to have considered in conjunction 
with the matters currently on appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


